Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
	The present application data sheet appears to present inaccurate information with respect to the claim to Domestic Benefit. The present application appears to be a continuation-in-part of U.S. Application 16/571,496 rather than a continuation as set forth within the ADS. See for example, each of claims 1 and 14, (with particular regard to “at least partially, of a foam material”). An amended application data sheet must be submitted to reflect the appropriate relationship between the present application and U.S. Application 16/571,496.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The language of claim 2, (and claim 3 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the cement form includes a notch . . .  in the cement facing surface.” The specification does not appear clear and complete as to the cement form including a notch in the cement facing surface.
The language of claim 15 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “positioning the extension member in a notch in . . . the cement facing surface.” The specification does not appear clear and complete as to positioning the extension member in a notch in the cement facing surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 9, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference DE 19525148 to Kolossow.    As to claims 1 and 14, Kolossow discloses, Figs.1 for example, a cement form assembly comprising:
	cement; and
	a cement form 1 comprising:
	a ground facing surface, (lower surface), extending horizontally on a ground support surface; and
 a cement facing surface extending vertically and contacting the cement, (surface along 3);
wherein the cement form has an elongated shape; and
wherein the cement form is made, at least partially, of a foam material; and
an extension member 25, 26 extending outward from the cement form, the extension member including a surface that extends the ground facing surface or the cement facing surface;
wherein the extension member is made, at least partially, of a foam material.
2 and 15. The cement form includes a notch, (within which 25, 26 are placed), in the ground facing surface and/or the cement facing surface and the extension member is positioned in the notch.
4 and 16. The extension member is coupled to the cement form.
5 and 17. The extension member is positioned at least in part in a slot in the cement form.
6. The slot is located at a top surface or an end surface of the cement form, the end surface being positioned on an opposite side from the cement facing surface. The Kolossow slot is located at a top surface of the form.
9 and 20. The extension member extends upward from the cement form.

Claim(s) 1, 2, 4-9, 11, 12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference DE 102008031209 to Hirschle et al.    As to claims 1 and 14, Hirschle et al. discloses, Figs.1 for example, a cement form assembly comprising:
	cement; and
	a cement form 2 comprising:
	a ground facing surface, (lower surface of 5 or 4), extending horizontally on a ground support surface; and
 a cement facing surface extending vertically and contacting the cement, (surface along 5 or edge surface along 4);
wherein the cement form has an elongated shape; and
wherein the cement form is made, at least partially, of a foam material; and
an extension member, (either of 5 and 4), extending outward from the cement form, the extension member including a surface that extends the ground facing surface or the cement facing surface;
wherein the extension member is made, at least partially, of a foam material.
2 and 15. The cement form includes a notch, (within which 5 is placed extending from another 5), in the ground facing surface and/or the cement facing surface and the extension member is positioned in the notch.
4 and 16. The extension member is coupled to the cement form.
5 and 17. The extension member is positioned at least in part in a slot in the cement form.
6. The slot is located at a top surface or an end surface, (end surface of 5), of the cement form, the end surface being positioned on an opposite side from the cement facing surface.
7 and 18. The extension member 4 extends outward from the cement form underneath the cement.
8 and 19. The extension member 4 extends outward from the cement form on a side opposite the cement facing surface of the cement form, (cement facing surface being either side of 5).
9 and 20. The extension member extends upward from the cement form, (5 extending upwards from 4).
 11. At least two cement forms 5, 5 are positioned end to end lengthwise and coupled together.
12. An inclined surface, (incline surface of 4), positioned at an incline relative to the ground facing surface and extending upward in a direction towards the cement facing surface, (cement facing surface of 5).
20. The extension member 5 extends upward from the cement form 4.

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                     /MICHAEL SAFAVI/                                                                     Primary Examiner, Art Unit 3631                                                                                                                                   

MS
September 20, 2022